Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 08, 2015

The Court of Appeals hereby passes the following order:

A15D0486. JAMES L. WRIGHT v. THE STATE.

      In 2008, James L. Wright pled guilty to a criminal offense and was sentenced
to 20 years, with 15 to serve in imprisonment. He subsequently filed a motion for out-
of-time appeal and a motion to vacate for lack of subject matter jurisdiction. The trial
court denied the motions, and Wright filed this application for discretionary appeal
from both orders.
      The denial of a motion for an out-of-time appeal is directly appealable.
Lunsford v. State, 237 Ga. App. 696 (515 SE2d 198) (1999); see also Wetherington
v. State, __ Ga. __ (Case No. S14A1525, decided February 2, 2015) (addressing
merits of direct appeal from denial of motion for out-of-time appeal following guilty
plea). Accordingly, this application for discretionary appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j).1 Wright shall have ten days from the date of this
order to file his notice of appeal in the trial court. OCGA § 5-6-35 (g). The clerk of
the trial court is directed to include a copy of this order in the record transmitted to
the Court of Appeals.




      1
        We note that OCGA § 5-6-34 (d) will permit Wright to also appeal from the
denial of his motion to vacate.
Court of Appeals of the State of Georgia
                                     07/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.